Case 6:21-cv-00115-JDK-JDL Document 31 Filed 09/10/21 Page 1 of 2 PageID #: 198




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                           §
ROBERT ALAN HARNESS,                       §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §    Case No. 6:21-cv-115-JDK-JDL
                                           §
MAXEY CERLIANO, et al.,                    §
                                           §
      Defendants.                          §
                                           §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Robert Alan Harness, proceeding pro se, filed this civil rights lawsuit

 pursuant to 42 U.S.C. § 1983. The case was referred to United States Magistrate

 Judge John D. Love for findings of fact, conclusions of law, and recommendations for

 disposition.

       Before the Court is Defendants Jeff Callaway, Maxey Cerliano, Tony

 Monsivias, Donald Whitehead, and Luke Whitehead’s motion to dismiss (Docket

 No. 24). On July 30, 2021, Judge Love issued a Report recommending that the Court

 grant Defendants’ motion and dismiss Plaintiff’s claims in this action with prejudice

 for purposes of proceeding in forma pauperis. Docket No. 30. A copy of this Report

 was sent to Plaintiff, but no objections have been received. A letter properly placed

 in the United States mail is presumed to reach its destination in the usual time and

 to actually be received by the addressee. Faciane v. Sun Life Assurance Co. of Can.,

 931 F.3d 412, 420–21 & n.9 (5th Cir. 2019).



                                           1
Case 6:21-cv-00115-JDK-JDL Document 31 Filed 09/10/21 Page 2 of 2 PageID #: 199




       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).

       Here, Plaintiff did not object in the prescribed period. The Court therefore

 reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

 reviews the legal conclusions to determine whether they are contrary to law. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 30) as the findings of this Court. The

 Court GRANTS Defendants’ motion to dismiss (Docket No. 24) and DISMISSES

 Plaintiff’s claims with prejudice for purposes of proceeding in forma pauperis for

 failure to state a claim upon which relief may be granted.

               So ORDERED and SIGNED this 10th day of September, 2021.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE
                                               2
